 

 

Case 1:19-cv-03490-GBD Document 39 Filed 08/19/20 Page 1 of 8

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT ot
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY Fi’.
we eee ee ee eee ee ee ee ee ee ee eee eee X DOC # . B
TIMOTHY DANIELS, DATE FILED: “AUG 19 2020:
Plaintiff MEMORANDUM DECISION
AND ORDER

-against-

19 Civ. 3490 (GBD)
CITY OF NEW YORK; JOHN DOE;

RICHARD ROE,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff brings this action against The City of New York (the “City”), “John Doe,” and
“Richard Roe” (collectively, “Defendants”), claiming that the City violated his Fourth Amendment
rights by asking Plaintiff to stop and identify a beverage he was carrying, and subsequently arresting
him for possessing an open container of alcohol. (See Compl. Against City of New York, “John
Doe,” and “Richard Doe” (“Original Compl.”’), ECF No. 13, §[ 5-6.) The City moves to dismiss
Plaintiff's complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).
(See Notice of Mot. to Dismiss (“Notice of Mot.”), ECF No. 29.) Defendant’s motion to dismiss
is GRANTED.

I. PROCEDURAL BACKGROUND

Plaintiff first attempted to bring the instant lawsuit on April 19, 2019, when he filed a
deficient initial filing on the docket. (See Compl. Against Timothy Daniels, ECF No. 1.)!
Subsequently, on May 2, 2019, Plaintiff filed a complaint that complied with this Court’s filing

requirements. (See Original Compl.) Plaintiff's complaint listed a single claim against

 

' This complaint was deficient because it listed Plaintiff as the Defendant in the action. (See id.)
 

Case 1:19-cv-03490-GBD Document 39 Filed 08/19/20 Page 2 of 8

Defendants—that is, a violation of his Fourth Amendment rights. (/d. {9 5—7.) Specifically, Plaintiff
alleged that on or about April 23, 2016, Defendants John Doe and Richard Roe—two police officers
“whose identities are presently unascertained”—-stopped Plaintiff while he was walking with a cup
of Sprite, and arrested Plaintiff for possessing an open container of alcohol. Ud §§ 2, 5.) The
criminal case against Plaintiff was terminated in November of 2016.2 (See First Am. Compl.
(“FAC”), ECF No. 34, § 8; Decl. of Marybeth Allen in Supp. of Def.’s Mot. to Dismiss the Compl.,
Ex. D (Certificate of Disposition (“Cert. of Disposition”)), ECF No. 30 at 19.)

On August 27, 2019, this Court issued a briefing schedule regarding Defendant’s motion to
dismiss. (See Aug. 27, 2019 Order, ECF No. 22.) On September 18, 2019, approximately one week
before a motion to dismiss would have been due, Plaintiff filed a letter motion requesting an
extension of time until September 30, 2019 to file an amended complaint, indicating that he intended
to add a malicious prosecution claim which “was not expressly pleaded in the subject complaint
before the Court.” (See Pl.’s Sept. 18, 2019 Letter Mot. (“Request to Am.”), ECF No. 24.) In that
request, Plaintiff noted that pursuant to the statute of limitations, his ability to bring a claim for
malicious prosecution would expire in November of 2019. (/d. at 2.) This Court denied the request
without prejudice, granting Plaintiff permission to move to renew the application “with the proposed
amended complaint attached if such amendment would not be futile.” (Sept. 25, 2019 Order,
ECF No. 26.) Approximately three months later, Plaintiff still had not moved to renew his
application, and the City filed a letter requesting that this Court order a revised briefing schedule.
(See Def.’s Dec. 23, 2019 Letter Mot., ECF No. 27.) This Court granted that application on

December 30, 2019. (See Dec. 30, 2019 Order, ECF No. 28.) On February 14, 2020, pursuant to

 

* Plaintiff originally asserted in his original complaint that the underlying criminal case was dismissed in April
of 2017. (See Original Compl. § 8.) He later changed that date, stating that the underlying criminal action
“was favorably terminated on or about November 29, 2016” by Judge Pak. (FAC § 8.)

2

 
 

Case 1:19-cv-03490-GBD Document 39 Filed 08/19/20 Page 3 of 8

the updated briefing schedule, the City filed its motion to dismiss Plaintiff's complaint, pursuant to
Federal Rule of Civil Procedure 12(b)(6). (See Notice of Mot.)

In response, Plaintiff filed an amended complaint on March 5, 2020.3 (See FAC.) The
amended complaint included two counts: (1) a claim for malicious prosecution arising under
42 U.S.C. § 1983, and (2) aclaim for false arrest arising under 42 U.S.C. § 1983. Ud. ¥§ 6-14.) The
facts that Plaintiff included in his amended complaint are, in sum and substance, identical to the facts
alleged in the original complaint. (Compare Original Compl. with FAC.) 15 days after filing his
amended complaint, Plaintiff filed a declaration in opposition to the City’s motion. (See Decl. of
Gary S. Fish, Esq., in Opp’n to Def. Fed. R. Civ. P. (“FRCP”) 12(b) Mot. to Dismiss Compl.
(“Fish Decl.”), ECF No. 35.) In this declaration, Plaintiffs counsel asserted that Plaintiff had filed
his amended complaint pursuant to Federal Rule of Civil Procedure 15 and it therefore superseded
the original complaint as a matter of law, thus mooting the City’s motion to dismiss. Ud. §§ 2-4.)

The City filed a letter reply to Plaintiff's amended complaint on April 8, 2020, arguing that
the amended pleading was an improper response to the motion to dismiss. (See Def. City’s Apr. 8,
2020 Letter Reply in Resp. to Mot., ECF No. 36.) The City requested, inter alia, that this Court
reject the amended pleading. (/d. at 3.) Over one month later, Plaintiff responded, arguing that there
was “no reason why [D]efense counsel could not have responded to [the] amended complaint,” and
that “[t]he amended complaint supercedes [sic] as a matter of law, the initial complaint.”

(Pl.’s May 20, 2020 Letter, ECF No. 38.)

 

? Approximately one week prior to filing his amended complaint, Plaintiff had attempted to file his amended
complaint on February 28, 2020 in response to the City’s motion. (See Feb. 28, 2020 Am. Compl.
ECF No. 32.) Plaintiff, however, filed the pleading deficiently.

3

 
 

Case 1:19-cv-03490-GBD Document 39 Filed 08/19/20 Page 4 of 8

Il. LEGAL STANDARD
A. Rule 12(b)(6) Motion to Dismiss.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl, Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff must
demonstrate “more than a sheer possibility that a defendant has acted unlawfully”; stating a facially
plausible claim requires the plaintiff to plead facts that enable the court “to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Jd. (citation omitted). The factual
allegations pled must therefore “be enough to raise a right to relief above the speculative level.”
Twombly, 550 U.S. at 555 (citation omitted).‘

A district court must first review a plaintiff's complaint to identify allegations that, “because
they are no more than conclusions, are not entitled to the assumption of truth.” Jgba/, 556 U.S. at
679. The court then considers whether the plaintiff's remaining well-pleaded factual allegations,
assumed to be true, “plausibly give rise to an entitlement to relief.” /d.; see also Targum y. Citrin
Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3 (S.D.N.Y. Nov. 19,
2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable inferences in the
non-moving party’s favor. See N.J. Carpenters Health Fund vy. Royal Bank of Scot. Grp., PLC, 709

F.3d 109, 119-20 (2d Cir. 2013).

 

* “In deciding a motion to dismiss under Rule 12(b)(6), the court may refer ‘to documents attached to the
complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may be taken, or
to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on in bringing
suit.” Fishbein v. Miranda, 670 F. Supp. 2d 264, 271 (S.D.N.Y. 2009) (quoting Brass v. Am. Film Techs.,
Inc., 987 F.2d 142, 150 (2d Cir. 1993)).
Case 1:19-cv-03490-GBD Document 39 Filed 08/19/20 Page 5 of 8

Il. THE MOTION TO DISMISS IS GRANTED

It is well settled that a municipality may be held liable under 42 U.S.C. § 1983 “for the
violation of a person’s civil rights only if the moving force behind that violation was an official
policy or custom of the municipality.” Williams v. Town of Southington, 205 F.3d 1327
(2d Cir. 2000) (citing Monell v. Dep't of Social Servs., 436 U.S. 658, 690-94 (1978)). Thus, to
prevail on a Section 1983 claim against a municipality, the plaintiff must allege facts showing:
(1) the existence of a municipal policy, custom, or practice, and (2) that the policy, custom, or
practice caused the violation of the plaintiffs rights. See Jones v. Town of East Haven, 691 F.3d 72,
80 (2d Cir. 2012). To be actionable, the policy must be both “deliberate” and a “moving force”
behind the deprivation of the plaintiffs constitutional rights. Bd. of Cty. Comm'rs of Bryan Cty. v.
Brown, 520 U.S. 397, 404 (1997).

Plaintiff fails to plead facts in his original complaint sufficient to state a claim against the
City under Section 1983. Even construing all facts in a light most favorable to Plaintiff, there is no
indication that the actions allegedly taken by the unidentified officers were anything more than part
of a single occurrence. Indeed, Plaintiff does not make any reference in his original complaint to
any municipal, policy, custom, or practice. Because Plaintiff cannot make out this claim against a
municipality and lists only unidentified individual defendants, Plaintiffs original complaint fails to

state a claim against the city.°

 

> In light of this deficiency, this Court need not address Defendant’s alternative arguments in favor of
dismissing the original complaint, including whether this claim is time-barred or whether the termination of
Plaintiff's state claim is considered a “favorable termination.” (See Def.’s Mem. of Law in Supp. of its Mot.
to Dismiss the Compl. Pursuant to Rule 12(b)(6) of the Fed. R. Civ. P. (“Mem. in Supp.”), ECF No. 31
at 5-6, 14-15.)

 
Case 1:19-cv-03490-GBD Document 39 Filed 08/19/20 Page 6 of 8

IV. THE AMENDED COMPLAINT IS DISMISSED AS FUTILE

Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), “[a] party may amend its
pleading . . . if the pleading is one to which a responsive pleading is required, 21 days after service
of a responsive pleading or 21 days after service of a motion under Rule 12(b), ... whichever is
earlier.” Fed. R. Civ. P. 15. Plaintiff argues that “[s]Jince [P]laintiff's First Amended Complaint as
of Right was efiled herein, [t]he initial [c]omplaint was superceded [sic] as a matter of law, .. . [and]
[a]ny foreseeable future defendant motion to dismiss[] must now be directed against [P]laintiff’s
First Amended Complaint.” (Fish Decl. § 4.) Plaintiff's amended complaint, however, is futile on
its face. Plaintiff may not file a futile amended complaint—which does not cure the original
complaint’s deficiencies or address the arguments outlined in a motion to dismiss—simply in an
attempt to moot a motion to dismiss.

With regard to the false arrest claim, Plaintiffs amended complaint does not amend—or even
address—the majority of deficiencies that Defendants note in the motion to dismiss. Instead,
Plaintiff simply restates his original allegations and supporting facts. (Compare Original Compl.
4 5-8 with FAC §§ 6-12, 14.) Plaintiff's only attempt to amend this claim comes in the form of his
conclusory allegation that the unidentified officers were acting “within the scope of their agency
and/or authority and/or employment and/or a municipality implemented policy, statement,
ordinance, regulation, and/or decision officially adopted by that body’s officers,” and that
Defendants’ arrest of Plaintiff “was part of a municipality implemented policy, custom, practice,
{rJegulation and/or decision to arrest” certain individuals. (See FAC 9 3, 14.) This, however, does
not cure this claim’s deficiencies. Plaintiff does not identify any specific policy, custom or practice
to which he is referring, and conclusory allegations are not entitled to an assumption of truth.

Plaintiff's apparent allegation that simply filing an amended complaint “as of right” is sufficient to

 
Case 1:19-cv-03490-GBD Document 39 Filed 08/19/20 Page 7 of 8

moot the motion to dismiss, (see Fish Decl. { 4), is misguided. Because Plaintiff simply reasserts
his deficient false arrest claim, he essentially has not responded to the motion to dismiss. The
repeated false arrest claim in the amended complant is therefore dismissed.

The only substantive change to the complaint is the addition of a malicious prosecution claim.
(See FAC §§ 6-12.) This claim is futile on its face. As the City proactively addressed in its motion
to dismiss, any claim for malicious prosecution would be time-barred under the statute of limitations.
(See Mem. in Supp. at 7.) A party bringing a claim for a malicious prosecution must do so within
three years of the date of the termination of the underlying criminal proceeding. See Heck v.
Humphrey, 512 U.S. 477, 489 (1994); Pearl v. City of Long Beach, 296 F.3d 76, 20 (2d Cir. 2002).
Here, the parties agree that the underlying criminal action was terminated in November of 2016.
(See FAC 4 8; Cert. of Disposition.) The statute of limitations therefore lapsed in November of 2019,
i.e., approximately four months before Plaintiff raised this claim.° Tellingly, Plaintiff did not make
any attempt to overcome this issue in his amended complaint, despite the fact that (1) he was on
notice of the City’s objections to this claim, and (2) Plaintiff affirmatively noted this time limitation
in his September 18, 2019 letter. (See Request to Am. at 1-2) Plaintiff?s claim for malicious

prosecution is therefore dismissed.

 

® Despite the fact that Plaintiff indicated in a September 18, 2019 letter motion that he was considering
amending his complaint to include a claim for malicious prosecution, (see Request to Am. at 1-2), he did not
do so within the statute of limitations. Plaintiff's indication that he might file a claim was not sufficient to toll
the statute of limitations.

 
 

Case 1:19-cv-03490-GBD Document 39 Filed 08/19/20 Page 8 of 8

Vv. CONCLUSION
Defendant’s motion to dismiss, (ECF No. 29), is GRANTED. The Clerk of Court is directed
to close the motion accordingly. Plaintiff's Amended Complaint, (ECF No. 34), is DISMISSED as

futile.

Dated: New York, New York SO ORDERED.

August 19, 2020 y : 5
Lage & L urs
GEORGE B. DANIELS
United States District Judge

 
